Tbo judgment of the court was pronounced by
Slidell, J.
Johnson is sued upon two notes, signed by Johnson 8f Hazard, to the order of plaintiffs. He resists the action upon the ground that, the notes were signed by Hazard without his authorisation, and not in the business of the firm.
At the date of these notes the defendant and Hazard were partners in the business of druggists, at Alexandria, under the firm of Johnson 4’ Hazard, The notes were signed by Hazard, at New Orleans, and were given to the plaintiffs in settlement of a debt due by Preston 4' Bleaklcy, to the plaintiffs. *843The only information with regard to the origin of this matter is 'derived from the commercial books of Johnson S¡- Hazard,, offered in evidence by the plaintiffs, and from an admission made by Johnson at the .trial. It appears, according to the books, that Preston had advanced a sum of money, a .little less than the amount of these notes, to Johnson ¿y Hazard, who assumed to pay Preston's debt to the plaintiffs. The entries, which were made by Hazard, appear to have been made irregularly, that is-to say, neatly a year after the 'date of the notes. The admission at the trial was, that llazardhud really borrowed the money from Preston, and promised to take up the debt due to plaintiffs; but -this admission only went-to Hazard's liability, and not to acknowledge that Hazard had told Preston, at the time, that he borrowed the money for the account of his house, and that his house would assume the debt due to plaintiffs.
It is unnecessary to determine whether the 'firm of Johnson Sj- Hazard was originally bound. We are of opinion that the subsequent conduct of Johnson precludes him from contesting the liability of the house, and of 'himself, as a commercial partner. After these entries were-made in the books, exhibiting the loan by Preston, and the assumption in favor of the plaintiffs, who were formally credited, Johnson, upon the dissolution of the firm, bought out, to use the language of the witness, “ Hazard’s interest in the partnership -boffus: and accounts,” and took the books and partnership assets into his possessession. Having taken the assets, and made the books, as we may fairly infer from the evidence, the basis of his settlement and purchase of Hazard’s -interest, he must be bound by them. The execution of the notes in the name the of house established a prima facie case against the firm ; and conceding that the evidence, which has been offered to contradict that presumption, may create a doubt as to ■the authority of Hazard to bind the firm at the time, yet the case exhibits a subsequent approval and ratification by his partnor.
. Judgment affirmed.